654 S.E.2d 476 (2007)
HOMECOMINGS FINANCIAL NETWORK JP MORGAN CHASE BANK
v.
William Kevin INNES, Julia Anne Gaunt.
No. 241P07-2.
Supreme Court of North Carolina.
November 8, 2007.
William Kevin Innes, Pro Se, for Innes & Gaunt.
Julia Anne Gaunt, Pro Se for Innes and Gaunt.

ORDER
Upon consideration of the petition filed by Defendants on the 31st day of August 2007 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."